DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 05 March 2021, the status of the claims is as follows:
Claim 1 is currently amended; and 
Claims 2-19 are new.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Willis, U.S. Patent Application Publication No. 2007/0299617 A1 (“Willis”).
	As to Claim 10, Willis teaches the following:
An analyte monitoring system (see Abstract, and figs. 4A-4E, 24, and 25), comprising: 
an analyte sensor (“glucose oxidase ("GOx") amperometric enzyme biosensor”, not labeled) configured to be positioned in contact at least in part with fluid under a skin layer (see “FIG. 4A is a schematic representation of a first illustrative biosensor configuration 50 in which all three of the biosensor's electrodes are implanted within a subject.” in para. [0139], and fig. 4A); 
one or more processors (see “As used herein, the term computing system means a system comprising a micro-processor, an input device coupled to the micro-processor, an output device coupled to the micro-processor, and memory devices coupled to the micro-processor.” in para. [0110]) in communication with the analyte sensor and configured to: 
apply a control signal (“applying voltage waveform” and “voltage pulse”) 16 to the analyte sensor (see “a waveform generator for generating and applying voltage waveforms across the two electrodes” in para. [0056]); 
detect a measured response (“response current”) 18 to the control signal 16 (see “In operation, sensor 14 receives a series of voltage pulses 16 from the BG processing system, and returns a response current 18, which is used by BG processing system to calculate a blood glucose reading.” in para. [0326], and fig. 24); 
determine a variance (“biofouling”) in the detected measured response 18 (see “” in para. [0329]); 
estimate a sensor sensitivity (“sensitivity S.sub.k or [S].sub.Tr”) based on the variance in the detected measured response (see “As used herein, the term sensitivity (S) is defined as the change in the response of the biosensor per unit change in concentration of an analyte. In the case of a glucose oxidase ("GOx") amperometric enzyme biosensor, the biosensor response current is directly proportional to the glucose concentration. As indicated, supra, sensitivity S is expressed as the change in biosensor response current per unit of change in concentration, e.g. nA/mg/dL or nA/mM, where mM is an abbreviation for millimolar (millimoles/Liter) or (mmol L.sup.-1) and nA is an abbreviation for nanoamps. The sensitivity may be determined by linear regression of the biosensor response current v. analyte concentration. The slope of such a plot is the sensitivity S.”, see para. [0111]; and see “As noted above, functions f of discrete sampled currents (e.g. i.sub.1, i.sub.2 or i.sub.3) may be used to calculate the BG. If no biofouling has occurred then [Dx].sub.Tr is not used in the function f, and if biofouling has occurred then [Dx].sub.Tr is used within the function to compensate for biofouling. BG concentrations are calculated from the adjusted or unadjusted current functions using the sensitivity S.sub.k or [S].sub.Tr and intercept b.sub.k ” in para. [0331]); 
store, in a memory of the analyte sensor, the estimated sensor sensitivity (see “The memory devices may be, inter alia, dynamic random access memory (DRAM), or read-only memory (ROM), etc. The memory device includes computer code. The computer code includes drift adjustment functions invented herein.” in para. [0110]); 
measure a signal level (“output biosensing signal”) in the fluid using the analyte sensor (see “(a) computes an output signal from an in vivo biosensor, in response to a known or unknown analyte concentration within a bodily fluid of the subject;” in para. [0053]); and 
determine an analyte level in the fluid using the measured signal level and the estimated sensor sensitivity (see “(b) if drift is detected, an algorithm adjusts the output signal or the sensitivity at points in time greater than an induction period; and, if no drift is detected, no adjustment is made to the output biosensing signal or sensitivity and,
(c) computes the concentration of the analyte by transduction of the output signal.” in para. [0054]-[0055]; and see also para. [0331])).
	As to Claim 11, Willis teaches the following:
a receiver unit (“BG processing system”) 12, wherein the receiver unit is configured to:
receive the measured signal level and the estimated sensor sensitivity from the analyte sensor (see fig. 24).
	As to Claim 12, Willis teaches the following:
wherein the analyte level is determined by the receiver unit 12 (see para. [0327] and [0331]).
	As to Claim 13, Willis teaches the following:
wherein at least one of the measured signal level or the estimated sensor sensitivity is received using a Bluetooth communication protocol (see para. [0332]).
	As to Claim 14, Willis teaches the following:
wherein the receiver unit determines validity or accuracy of the estimated sensor sensitivity (see para. [0236]; and see also para. [0067]).
	As to Claim 15, Willis teaches the following:
wherein the analyte level is displayed on the receiver unit 12 (see para. [0332]).
	As to Claim 16, Willis teaches the following:
wherein a level of the control signal varies in time (see para. [0326]).
	As to Claim 17, Willis teaches the following:
wherein the control signal controls a poise voltage of the analyte sensor (see para. [0326]).
	As to Claim 18, Willis teaches the following:
wherein the detecting of the measured response comprises determining a work electrode current signal (see para. [0326]).
	As to Claim 19, Willis teaches the following:
wherein the variance is determined based on comparing a difference between a first portion and a second portion of the measured response to the control signal (see para. [0043] and [0087]).
As to Claims 1-9, because the subject matter of claims 10-19 directed to a method of calibrating an analyte sensor is not distinct from the subject
matter of claims 10-19 directed to an analyte monitoring device, in which the
method is essentially the process of using the analyte monitoring system, Willis
anticipates claims 1-9 for the same reasons as that provided for the
rejection of claims 10-19 above.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        08/31/2022